            Case 1:21-cv-00118-SPB Document 1 Filed 04/12/21 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA


  UNITED STATES OF AMERICA,                             CASE NO.: 1:21-cv-118

                    Plaintiff,

               v.

  ALLEN WOODCOCK and
  HEIDI MOON WOODCOCK,

                    Defendants.                         JURY TRIAL DEMANDED




                                           COMPLAINT

       The United States of America alleges as follows:

       1.      The United States brings this action to enforce the provisions of Title VIII of the Civil

Rights Act of 1968, as amended, 42 U.S.C. §§ 3601, et seq. (the “Fair Housing Act” or “FHA”).

       2.      The United States brings this action under 42 U.S.C. § 3612(o) on behalf of Misty

Shider (“Ms. Shider”).

                                  JURISDICTION AND VENUE

       3.      This Court has subject-matter jurisdiction over this action under 28 U.S.C. §§ 1331

and 1345, and 42 U.S.C. § 3612(o)(1).

       4.      Venue is proper in this District under 28 U.S.C. § 1391(b) because the actions and

omissions giving rise to the United States’ claims occurred in the Western District of Pennsylvania,

and Defendants reside or do business in the Western District of Pennsylvania.
             Case 1:21-cv-00118-SPB Document 1 Filed 04/12/21 Page 2 of 7



                       THE DEFENDANTS AND SUBJECT PROPERTY

       5.       Defendant Allen Woodcock (“Defendant Woodcock”) is a resident of Cooperstown,

Pennsylvania.

       6.       Defendant Heidi Moon Woodcock (“Defendant Moon Woodcock”) is a resident of

Cooperstown, Pennsylvania.

       7.       Defendants Woodcock and Moon Woodcock are a husband and wife who own and

manage at least seven residential rental properties in or around Oil City, Pennsylvania, including the

property located at 69 Pearl Street (the “subject property”).

       8.       At all times relevant to this action, Defendants Woodcock and Moon Woodcock

owned and managed the subject property, and Defendant Woodcock performed maintenance and

repairs at the subject property. Defendant Woodcock performed maintenance and repairs in his

capacity as co-owner of the property and/or as the agent of co-owner Defendant Moon Woodcock.

       9.       The rental units at the subject property are “dwellings” within the meaning of the Fair

Housing Act (42 U.S.C. § 3602(b)).

                                   FACTUAL ALLEGATIONS

       10.      In approximately November or December 2017, Ms. Shider and her then-boyfriend

entered into an oral agreement with Defendants to rent the subject property and moved in to the

subject property. Ms. Shider resided in the subject property as a tenant of Defendants until

approximately June 3, 2019.

       11.      In or around April 20, 2019, Defendant Moon Woodcock informed Ms. Shider that

Defendant Woodcock would be coming to her home to perform maintenance.

       12.      In or around April 20, 2019, Defendant Woodcock subjected Ms. Shider to

discrimination on the basis of sex, including unwelcome sexual harassment that was severe or

pervasive. The harassment included:

                                                   2
                Case 1:21-cv-00118-SPB Document 1 Filed 04/12/21 Page 3 of 7



                  a.    approaching Ms. Shider from behind, placing his arms around her, and

                        rubbing his hands up and down her legs;

                  b.    grabbing Ms. Shider’s arm, pushing her against the wall, and forcibly trying

                        to kiss her; and

                  c.    sending an inappropriate text message to Ms. Shider.

          13.     This harassment occurred while Defendant Woodcock was in Ms. Shider’s rental

property to perform maintenance or shortly thereafter.

          14.     Defendant Woodcock’s actions were unsolicited and unwelcomed by Ms. Shider.

Ms. Shider rejected his advances and asked Defendant Woodcock to stop.

          15.     Defendant Moon Woodcock engaged Defendant Woodcock to act as her agent in

performing maintenance at the subject property. The discriminatory conduct described above in

paragraphs 11-14 occurred within the scope of Defendant Woodcock’s agency relationship with

Defendant Moon Woodcock or was aided by the existence of that agency relationship.

          16.     Further, Defendants retaliated against Ms. Shider after she reported Defendant

Woodcock’s discriminatory conduct to Defendant Moon Woodcock.

          17.     On or about April 28, 2019, Ms. Shider reported Defendant Woodcock’s sexual

harassment to Defendants Woodcock and Moon Woodcock. Immediately or shortly thereafter,

Defendant Moon Woodcock sent the following text messages to Ms. Shider: “You are out.” “You

got 10 days.” “You are a liar.” Later that same day, Defendants served Ms. Shider with a notice to

vacate.

          18.     Shortly thereafter, on or about May 10, 2019, Defendant Moon Woodcock filed a

landlord tenant complaint in Venango County Court seeking to evict Ms. Shider.




                                                  3
                Case 1:21-cv-00118-SPB Document 1 Filed 04/12/21 Page 4 of 7



          19.     On or about May 24, 2019, Ms. Shider attended the eviction hearing and agreed to

move out of the subject property by June 3, 2019. Ms. Shider moved out of the subject property on

or about June 3, 2019.

          20.     The above-described actions and conduct of Defendants caused Ms. Shider to suffer

economic harm, physical harm, fear, anxiety, and emotional distress.

                                HUD ADMINISTRATIVE PROCESS

          21.     On or about June 18, 2019, Ms. Shider filed a timely fair housing complaint against

Defendants Woodcock and Moon Woodcock with the United States Department of Housing and

Urban Development (“HUD”) alleging that Defendants discriminated against her in the rental of the

subject property because of sex.

          22.     Pursuant to 42 U.S.C. § 3610, the Secretary of HUD conducted and completed an

investigation of the complaint, attempted conciliation without success, and prepared a final

investigative report. Based upon the information gathered in the investigation, the Secretary

determined that reasonable cause existed to believe that Defendants violated the Fair Housing Act.

Therefore, on March 1, 2021, the Secretary issued a Charge of Discrimination, pursuant to 42 U.S.C.

§ 3610(g)(2)(A), charging Defendants with engaging in discriminatory housing practices on the basis

of sex.

          23.     On March 11, 2021, Ms. Shider elected to have the claims asserted in the HUD Charge

of Discrimination resolved in a civil action pursuant to 42 U.S.C. § 3612(a).

          24.     On March 11, 2021, an Administrative Law Judge issued a Notice of Election to

Proceed in United States Federal District Court and terminated the administrative proceeding on

Ms. Shider’s complaint.

          25.     Following this Notice of Election, the Secretary of HUD authorized the Attorney

General to commence a civil action, pursuant to 42 U.S.C. § 3612(o).

                                                   4
               Case 1:21-cv-00118-SPB Document 1 Filed 04/12/21 Page 5 of 7



                                         CAUSE OF ACTION

         26.     Plaintiff realleges and incorporates by reference herein the allegations described

above.

         27.     By the actions and statements described above, Defendants have:

                 a.     Denied housing or otherwise made housing unavailable because of sex, in

                        violation of 42 U.S.C. § 3604(a);

                 b.     Discriminated in the terms, conditions, or privileges of the rental of a

                        dwelling, or in the provision of services or facilities in connection therewith,

                        because of sex, in violation of 42 U.S.C. § 3604(b); and

                 c.     Coerced, intimidated, threatened, or interfered with a person in the exercise or

                        enjoyment of, or on account of her having exercised or enjoyed, rights granted

                        or protected by 42 U.S.C. § 3604(a), in violation of 42 U.S.C. § 3617.

         28.     Ms. Shider is an “aggrieved person” as defined in 42 U.S.C. § 3602(i), and has

suffered damages as a result of Defendants’ discriminatory conduct.

         29.     Defendants’ discriminatory conduct was intentional, willful, and taken in reckless

disregard of the rights of Ms. Shider.

                                      PRAYER FOR RELIEF

          WHEREFORE, the United States prays that this Court enter an Order that:

         30.     Declares that Defendants’ actions, policies, and practices, as alleged in this

Complaint, violate the FHA;

         31.     Enjoins Defendants, their agents, employees, and successors, and all other persons in

active concert or participation with them, from:

                 a.     Engaging in discrimination on the basis of sex in any aspect of the rental or

                        lease of a dwelling;

                                                   5
             Case 1:21-cv-00118-SPB Document 1 Filed 04/12/21 Page 6 of 7



               b.     Engaging in discrimination on the basis of sex in the terms, conditions, or

                      privileges of rental of a dwelling, or in the provision of services or facilities

                      in connection therewith;

               c.     Coercing, intimidating, threatening, or interfering with persons in the exercise

                      or enjoyment of, or on account of their having exercised or enjoyed, their

                      rights granted or protected by 42 U.S.C. § 3604(a);

               d.     Failing or refusing to take such affirmative steps as may be necessary to

                      restore Ms. Shider, as nearly as practicable, to the position she would have

                      been in but for the discriminatory conduct; and

               e.     Failing or refusing to take such affirmative steps as may be necessary to

                      prevent the recurrence of any discriminatory conduct in the future and to

                      eliminate, to the extent practicable, the effects of Defendants’ unlawful

                      housing practices; and

       32.     Awards monetary damages to Ms. Shider in accordance with 42 U.S.C. §§ 3612(o)(3)

and 3613(c)(1).

       33.     The United States further prays for such additional relief as the interests of justice

may require.




                                                  6
           Case 1:21-cv-00118-SPB Document 1 Filed 04/12/21 Page 7 of 7



Dated: April 12, 2021


 Respectfully submitted,
                                       MERRICK B. GARLAND
 STEPHEN R. KAUFMAN                    Attorney General
 Acting United States Attorney
 Western District of Pennsylvania      PAMELA S. KARLAN
                                       Principal Deputy Assistant Attorney General
                                       Civil Rights Division

 /s/ Karen Gal-Or                      SAMEENA SHINA MAJEED
 KAREN GAL-OR                          Chief
 Assistant U.S. Attorney
 KEZIA TAYLOR
 Assistant U.S. Attorney               /s/ Katherine Raimondo
 United States Attorney’s Office       MEGAN K. WHYTE DE VASQUEZ
 700 Grant Street, Suite 4000          Acting Deputy Chief
 Pittsburgh, PA 15219                  KATHERINE A. RAIMONDO
 Telephone: 412-894-7326               Trial Attorney
 Facsimile: 412-644-6995               Housing and Civil Enforcement Section
 Email: karen.gal-or@usdoj.gov         Civil Rights Division
                                       U.S. Department of Justice
                                       4 Constitution Square
                                       150 M Street, NE
                                       Washington, DC 20530
                                       Phone: (202) 305-1987
                                       Fax: (202) 514-1116
                                       katherine.raimondo@usdoj.gov
 Attorneys for Plaintiff
 United States of America




                                        7
